Exhibit 10.1

CONFIDENTIAL SETTLEMENT AGREEMENT

This CONFIDENTIAL SETTLEMENT AGREEMENT (the “Agreement”), made and entered into
as of August 30, 2005 (the “Effective Date”) by and between SUNRISE TELECOM
INCORPORATED, a Delaware corporation with its principal offices located at 300
Enzo Drive, San Jose, California, 95138 (together with all entities that during
the term of the Agreement Sunrise Telecom Incorporated controls, “Sunrise”),
ACTERNA LLC, a Delaware limited liability company with its principal offices
located at 1 Milestone Center Court, Germantown, Maryland, 20876 (together with
all other entities that during the term of the Agreement Acterna LLC controls,
“Acterna”), and JDS UNIPHASE CORP., a Delaware corporation with its principal
offices at 1768 Automation Parkway, San Jose, California 95131 (together with
all other entities that during the term of the Agreement JDS Uniphase Corp.
controls, “JDSU”). Sunrise, Acterna, and JDSU are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Sunrise, Acterna, and JDSU are each the owner of certain patents.

WHEREAS, Acterna has filed suit against Sunrise, captioned as Acterna LLC v.
Sunrise Telecom, Inc.; Consultronics, Ltd.; and Consultronics, Inc., now pending
in the United States District Court for the District of Maryland, Civil Action
No. 04 CV 1049 (PJM) (the “Maryland Lawsuit”).

WHEREAS, Sunrise has filed suit against Acterna, captioned as Sunrise Telecom
Incorporated v. Acterna LLC, now pending in the United States District Court for
the Northern District of California, Civil Action No. 04 01601 WWS (the
“California Lawsuit I”).

WHEREAS, Sunrise has filed suit against Acterna, captioned as Sunrise Telecom
Incorporated v. Acterna LLC, now pending in the United States District Court for
the Northern District of California, Civil Action No. CO5 01555 CRB (the
“California Lawsuit II”).

WHEREAS, Sunrise has filed suit against Acterna, captioned as Sunrise Telecom
Incorporated v. Acterna LLC, now pending in the United States District Court for
the Eastern District of Texas, Civil Action No. 2 05 CV 174 (the “Texas Lawsuit
I”).

WHEREAS, Sunrise has filed suit against Acterna, captioned as Sunrise Telecom
Incorporated v. Acterna LLC, now pending in the United States District Court for
the Eastern District of Texas, Civil Action No. 2 05 CV 343 (the “Texas Lawsuit
II”) (collectively the Maryland Lawsuit, California Lawsuit I, California
Lawsuit II, Texas Lawsuit I, and Texas Lawsuit II are referred to as the
“Litigation”).

WHEREAS, JDSU has purchased Acterna, and Acterna is now a subsidiary of JDSU.

WHEREAS, the Parties desire to settle and to resolve finally the Litigation.

WHEREAS, in connection with the settlement of the Litigation JDSU desires to
obtain, and Sunrise is willing to grant JDSU and Acterna, a covenant not to sue
as hereinafter defined and subject to all the terms and conditions of this
Agreement.



--------------------------------------------------------------------------------

WHEREAS, in connection with the settlement of the Litigation Sunrise desires to
obtain, and JDSU is and Acterna are willing to grant Sunrise, a covenant not to
sue as hereinafter defined and subject to all the terms and conditions of this
Agreement.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the Parties hereby acknowledge, and in consideration of the promises
and the mutual covenants hereinafter set forth, the Parties agree as follows:

 

A. Definitions.

Capitalized terms shall have the following definitions, unless elsewhere defined
in the body of the Agreement:

 

  1. Acterna Patents In Suit” shall mean:

 

  a. United States Patent No. 6,604,721;

 

  b. United States Patent No. 6,385,300;

 

  c. United States Patent No. 6,590,963;

 

  d. United States Patent No. 6,738,454;

 

  e. United States Patent No. 5,511,108;

 

  f. United States Patent No. 5,571,766;

 

  g. United States Patent No. 5,867,206; and

 

  h. United States Patent No. 5,585,842.

The “Acterna Patents In Suit” shall include all continuations, continuations in
part, divisionals, reissues, reexaminations, and foreign counterparts of U.S.
Patent Nos. 6,604,721; 6,385,300; 6,590,963; 6,738,454; 5,511,108; 5,571,766;
5,867,206; and 5,585,842.

 

  2. “JDSU Patents” shall mean any and all patents, including any continuations,
continuations in part, divisionals, reissues, reexaminations, or foreign
counterparts, that have been or may be assigned to JDSU, or otherwise
transferred to JDSU, as of the Effective Date and for five years thereafter. The
“JDSU Patents” include all patents owned by Acterna, but the “JDSU Patents” do
not include the Acterna Patents In Suit.

 

  3. “Sunrise Patents In Suit” shall mean:

 

  a. United States Patent No. 5,619,489;

 

  b. United States Patent No. 6,891,803; and

 

2



--------------------------------------------------------------------------------

  c. United States Patent No. 6,917,595.

The “Sunrise Patents In Suit” shall include all continuations, continuations in
part, divisionals, reissues, reexaminations, and foreign counterparts of U.S.
Patent Nos. 5,619,489; 6,891,803; and 6,917,595.

 

  4. “Sunrise Patents” shall mean any and all patents, including any
continuations, continuations in part, divisional, reissue, reexamination, or
foreign counterpart, that have been or may be assigned to Sunrise, or otherwise
transferred to Sunrise, as of the Effective Date and for five years thereafter.
The “Sunrise Patents” include all patents owned by Sunrise, but the “Sunrise
Patents” do not include the Sunrise Patents In Suit.

 

B. Covenants Not To Sue.

1. Covenant Not To Sue From Sunrise To JDSU And Acterna

 

  a. Until the expiration of the last to expire of the Sunrise Patents in Suit,
Sunrise agrees and covenants that it will not assert any of the Sunrise Patents
In Suit, against either (i) any current or future JDSU product, method, or
service for utilizing any function or feature incorporated in any JDSU product,
method, or service as of the Effective Date or (ii) any current or future
Acterna product, method, or service for utilizing any function or feature
incorporated in any Acterna product, method, or service as of the Effective
Date.

 

  b. For a period of five years from the Effective Date, Sunrise agrees and
covenants that it will not assert any of the Sunrise Patents against (i) any
current or future JDSU product, method, or service for utilizing any function or
feature incorporated in an JDSU product, method, or service as of the Effective
Date or (ii) any current or future Acterna product, method, or service for
utilizing any function or feature incorporated in any Acterna product, method,
or service as of the Effective Date. Nothing in this Agreement shall prevent
Sunrise from asserting the Sunrise Patents against products covered by this
covenant after the five year period, but Sunrise agrees not to seek damages
accrued during said five year period in any such action.

 

  c. The covenant of Section B(1)(a) and the covenant of Section B(1)(b) may not
be transferred, assigned, or otherwise conveyed except to an acquirer of JDSU or
Acterna on the acquisition by the acquirer of all or nearly all the assets or
capital stock of JDSU or Acterna. Any acquirer shall only gain the benefit of
the covenant to the extent of functions and features that exist as of the
Effective Date and in products or services of JDSU or Acterna.

 

  d. Neither JDSU nor Acterna shall challenge directly or indirectly, or aid any
third party in challenging:

 

  i. the validity of any claim of the Sunrise Patents and the Sunrise Patents In
Suit; and

 

3



--------------------------------------------------------------------------------

  ii. the enforceability of the Sunrise Patents and the Sunrise Patents In Suit;

provided, however, that notwithstanding anything to the contrary stated herein,
JDSU or Acterna may assert validity and enforceability as a defense to any
action by Sunrise in breach of Section B of this Agreement or otherwise.

 

  e. This Agreement does not give, and shall not be construed to give, JDSU or
Acterna any express or implied rights in any intellectual property of Sunrise
other than as expressly granted herein.

2. Covenant Not To Sue From JDSU And Acterna To Sunrise

 

  a. Until the expiration of the last to expire of the Acterna Patents in Suit,
JDSU and Acterna agree and convent not to assert any of the Acterna Patents In
Suit, against any current or future Sunrise product, method, or service for
utilizing any function or feature incorporated in any Sunrise product, method,
or service as of the Effective Date.

 

  b. For a period of five years from the Effective Date, JDSU and Acterna agree
and covenant not to assert any of the JDSU Patents against any current or future
Sunrise product, method, or service for utilizing any function or feature
incorporated in any Sunrise product, method, or service as of the Effective
Date. Nothing in this Agreement shall prevent JDSU or Acterna from asserting the
JDSU Patents against products covered by this covenant after the five year
period, but JDSU and Acterna agree not to seek damages accrued during said five
year period in any such action.

 

  c. The covenant of Section B(2)(a) and the covenant of Section B(2)(b) may not
be transferred, assigned, or otherwise conveyed except to an acquirer of Sunrise
on the acquisition by the acquirer of all or nearly all the assets or capital
stock of Sunrise. Any acquirer shall only gain the benefit of the covenant to
the extent of functions and features that exist as of the Effective Date; and in
products or services of Sunrise.

 

  d. Sunrise shall not challenge directly or indirectly, or aid any third party
in challenging:

 

  i. the validity of any claim of the JDSU Patents and the Acterna Patents In
Suit; and

 

  ii. the enforceability of the Sunrise Patents and the Acterna Patents In Suit;

provided, however, that notwithstanding anything to the contrary stated

 

4



--------------------------------------------------------------------------------

herein, Sunrise may assert validity and enforceability as a defense to any
action by JDSU or Acterna in breach of Section B of this Agreement or otherwise.

 

  e. This Agreement does not give, and shall not be construed to give, Sunrise
any express or implied rights in any intellectual property of JDSU and Acterna
other than as expressly granted herein.

 

C. Payment and Dismissal of Litigation.

 

  1. Within 15 days of the Effective Date, JDSU and Acterna shall deliver to
Sunrise a total payment of $1,500,000 United States Dollars in immediately
available funds.

 

  2. Within five days of Sunrise’s receipt of such payment, Acterna and Sunrise
shall jointly dismiss without prejudice all claims, counterclaims, and actions
in the Litigation.

 

D. Maintenance, Use, and Enforcement of Patent Rights.

1. In the event that any of the Acterna Patents In Suit, JDSU Patents, Sunrise
Patents In Suit, or Sunrise Patents, or any claim thereof, are adjudged to be
invalid or unenforceable by the U.S. Patent and Trademark Office or a court of
competent jurisdiction in a final ruling or judgment after all appeals are
exhausted, no Parties’ rights or obligations under this Agreement will be
diminished or enhanced in anyway.

2. Sunrise shall be under no obligation to file, prosecute or maintain any
patent rights, including the Sunrise Patents and the Sunrise Patents In Suit, in
any given country.

3. JDSU shall be under no obligation to file, prosecute or maintain any patent
rights, including the JDSU Patents and the Acterna Patents In Suit, in any given
country.

4. Acterna shall be under no obligation to file, prosecute or maintain any
patent rights, including the Acterna Patents In Suit, in any given country.

 

E. Representations, Warranties and Covenants.

1. Sunrise. Sunrise represents and warrants that:

 

  a. Organization. Sunrise is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.

 

  b. Authorization; Validity of Agreement; Sunrise’s Action. Sunrise has the
corporate power and authority to execute and deliver this Agreement and to
consummate the actions contemplated hereby. Sunrise’s execution, delivery, and
performance of this Agreement, and Sunrise’s consummation of the actions
contemplated hereby, have been duly authorized and no other corporate action on
the part of Sunrise is necessary. This Agreement has been duly executed and
delivered by Sunrise and, assuming due and valid authorization, execution and
delivery hereof by Acterna and JDSU, is a valid and binding obligation of
Sunrise, enforceable against Sunrise in accordance with its terms.

 

5



--------------------------------------------------------------------------------

  c. Consents and Approvals; No Violations. None of Sunrise’s execution,
delivery or performance of this Agreement; nor Sunrise’s consummation of the
actions contemplated hereby; nor Sunrise’s compliance with any of the provisions
hereof shall:

 

  i. conflict with or result in any breach of any provision of the certificate
of incorporation or by laws or similar organizational documents of Sunrise;

 

  ii. require on the part of Sunrise any filing with, or permit, authorization,
consent or approval of, any governmental entity;

 

  iii. result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Sunrise is a party or by
which it or any of its properties or assets may be bound; or

 

  iv. violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Sunrise or any of its properties or assets; excluding from the
foregoing clauses (ii) (iii) or (iv) any acts or omissions that would not,
individually or in the aggregate, have a material adverse change in, or effect
on, the business, financial condition or operations of Sunrise.

 

  d. Disclaimers. Nothing herein shall constitute a representation or warranty
by Sunrise:

 

  i. as to the scope of the Sunrise Patents or Sunrise Patents In Suit,

 

  ii. that the Sunrise Patents or the Sunrise Patents In Suit are enforceable;

 

  iii. that any claim of the Sunrise Patents or the Sunrise Patents In Suit is
valid; and

 

  iv. that the exercise of the rights granted hereunder does not and will not
infringe upon the intellectual property rights of any third party.

Nothing herein shall constitute:

 

  i. an undertaking to bring or prosecute actions or suits against any third
party for infringement; or

 

6



--------------------------------------------------------------------------------

  ii. a grant or creation by implication, estoppel, or otherwise, of any license
or right under any patents or other intellectual property of any third party.

2. Acterna. Acterna represents and warrants that:

 

  a. Organization. Acterna is a limited liability company duly organized,
validly existing, and in good standing under the law of the State of Delaware.

 

  b. Authorization; Validity of Agreement; Acterna’s Action. Acterna has the
corporate power and authority to execute and deliver this Agreement and to
consummate the actions contemplated hereby. The execution, delivery and
performance by Acterna of this Agreement, and the consummation by it of the
actions contemplated hereby, have been duly authorized and no other corporate
action on the part of Acterna is necessary. This Agreement has been duly
executed and delivered by Acterna and, assuming due and valid authorization,
execution and delivery hereof by Sunrise, is a valid and binding obligation of
Acterna, enforceable against Acterna in accordance with its terms.

 

  c. Consents and Approvals; No Violations None of Acterna’s execution,
delivery, or performance of this Agreement; nor Acterna’s consummation of the
actions contemplated hereby; nor Acterna’s compliance with any of the provisions
hereof shall:

 

  i. conflict with or result in any breach of any provision of the certificate
of incorporation or by laws or similar organizational documents of Acterna;

 

  ii. require on the part of Acterna any filing with, or permit, authorization,
consent or approval of, any governmental entity;

 

  iii. result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any material note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which Acterna is a
party or by which it or any of its properties or assets may be bound; or

 

  iv. violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Acterna or any of its properties or assets, excluding from the
foregoing clauses (ii), (iii) or (iv) where the failure to obtain such permits,
authorizations, consents or approvals or to make such filings, or the existence
of such violations, breaches or defaults, would not, individually or in the
aggregate, have a material adverse change in, or effect on, the business,
financial condition or operations of Acterna.

 

7



--------------------------------------------------------------------------------

  d. Disclaimers. Nothing herein shall constitute a representation or warranty
by Acterna:

 

  i. as to the scope of the Acterna Patents In Suit;

 

  ii. that the Acterna Patents In Suit are enforceable;

 

  iii. that any claim of the Acterna Patents In Suit are enforceable; or

 

  iv. that the exercise of the rights granted hereunder does not and will not
infringe upon the proprietary rights of any third party.

Nothing herein shall constitute:

 

  i. an undertaking to bring or prosecute actions or suits against any third
party for infringement, or

 

  ii. a grant or creation by implication, estoppel, or otherwise, of any license
or right under any patents or other intellectual property of any third party.

3. JDSU. JDSU represents and warrants that:

 

  a. Organization. JDSU is a corporation duly organized, validly existing, and
in good standing under the law of the State of Delaware.

 

  b. Authorization; Validity of Agreement; JDSU’s Action. JDSU has the corporate
power and authority to execute and deliver this Agreement and to consummate the
actions contemplated hereby. The execution, delivery and performance by JDSU of
this Agreement, and the consummation by it of the actions contemplated hereby,
have been duly authorized and no other corporate action on the part of JDSU is
necessary. This Agreement has been duly executed and delivered by JDSU and,
assuming due and valid authorization, execution and delivery hereof by Sunrise,
is a valid and binding obligation of JDSU, enforceable against JDSU in
accordance with its terms.

 

  c. Consents and Approvals; No Violations None of JDSU’s execution, delivery,
or performance of this Agreement; nor JDSU’s consummation of the actions
contemplated hereby; nor JDSU’s compliance with any of the provisions hereof
shall:

 

  i. conflict with or result in any breach of any provision of the certificate
of incorporation or by laws or similar organizational documents of JDSU;

 

  ii. require on the part of JDSU any filing with, or permit, authorization,
consent or approval of, any governmental entity;

 

8



--------------------------------------------------------------------------------

  iii. result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any material note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which JDSU is a party
or by which it or any of its properties or assets may be bound; or

 

  iv. violate any order, writ, injunction, decree, statute, rule or regulation
applicable to JDSU or any of its properties or assets, excluding from the
foregoing clauses (ii), (iii) or (iv) where the failure to obtain such permits,
authorizations, consents or approvals or to make such filings, or the existence
of such violations, breaches or defaults, would not, individually or in the
aggregate, have a material adverse change in, or effect on, the business,
financial condition or operations of JDSU.

 

  d. Disclaimers. Nothing herein shall constitute a representation or warranty
by JDSU:

 

  i. as to the scope of the JDSU Patents or the Acterna Patents In Suit;

 

  ii. that the JDSU Patents and the Acterna Patents In Suit are enforceable;

 

  iii. that any claim of the JDSU Patents and the Acterna Patents In Suit is
valid; or

 

  iv. that the exercise of the rights granted hereunder does not and will not
infringe upon the proprietary rights of any third party.

Nothing herein shall constitute:

 

  i. an undertaking to bring or prosecute actions or suits against any third
party for infringement; or

 

  ii. a grant or creation by implication, estoppel, or otherwise, of any license
or right under any patents or other intellectual property of any third party.

 

F. Releases.

1. Mutual Releases

 

  a.

Acterna Release. Subject to the continuing rights provided to Acterna under
Section B of this Agreement, Acterna will, and hereby does, release and forever
discharge Sunrise and its officers, directors, employees, agents,

 

9



--------------------------------------------------------------------------------

 

attorneys, and successors and assigns of and from any and all claims and
counterclaims of the Litigation and any other manner of action or actions, cause
or causes of action, in law or equity, arising at common law, by contract, by
statute or otherwise, and any and all suits, debts, liens, contracts,
agreements, promises, liabilities, claims, demands, damages, losses, costs, or
expenses, of any nature whatsoever, known or unknown, fixed or contingent, as of
the Effective Date. Ordinary trade payables and warranties on goods sold in the
ordinary course of business are excluded from this release.

 

  b. JDSU Release. Subject to the continuing rights provided to JDSU under
Section B of this Agreement, JDSU will, and hereby does, release and forever
discharge Sunrise and its officers, directors, employees, agents, attorneys, and
successors and assigns of and from any and all claims and counterclaims of the
Litigation and any other manner of action or actions, cause or causes of action,
in law or equity, arising at common law, by contract, by statute or otherwise,
and any and all suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, losses, costs, or expenses, of any nature
whatsoever, known or unknown, fixed or contingent, as of the Effective Date.
Ordinary trade payables and warranties on goods sold in the ordinary course of
business are excluded from this release.

 

  c. Sunrise Release. Subject to the continuing rights provided to Sunrise under
Section B of this Agreement, Sunrise will, and hereby does, release and forever
discharge Acterna and JDSU and their officers, directors, employees, agents,
attorneys, and successors and assigns of and from any and all claims and
counterclaims of the Litigation and any other manner of action or actions, cause
or causes of action, in law or equity, arising at common law, by contract, by
statute or otherwise, and any and all suits, debts, liens, contracts,
agreements, promises, liabilities, claims, demands, damages, losses, costs, or
expenses, of any nature whatsoever, known or unknown, fixed or contingent, as of
the Effective Date. Ordinary trade payables and warranties on goods sold in the
ordinary course of business are excluded from this release.

2. Unanticipated Claims. Subject to the continuing rights provided to the
Parties under Section B of this Agreement, each Party hereby expressly
acknowledges that there is a risk that, subsequent to the execution of this
Agreement, it may incur, suffer or sustain injuries, losses, damages, costs,
attorneys fees, expenses or any of these which are in some way caused by or are
connected with the claims and counterclaims and other actions or causes of
action released in Sections F(l) (a, b & c) which are unknown or unanticipated
at the time of signing, or which are presently not capable of being ascertained.
Each Party further acknowledges that there is a risk that such damages as are
known may become more serious than now anticipated or expected. Nonetheless,
each Party hereby expressly acknowledges that this Agreement has been negotiated
and agreed upon in light of these realizations, and each of them, and hereby
waives all rights which it may have had in these unsuspected claims. Each Party
specifically waives its right under California Civil Code Section 1542 which
provides as follows:

 

10



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO THE CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTION OF THE RELEASE, WHICH
IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Each Party also expressly waives all rights it may have under any equivalent or
similar provision of any statute or other law of the United States, or any state
or jurisdiction.

 

G. Term And Termination.

This Agreement shall commence and become effective as of the Effective Date and
shall terminate upon the later of:

 

  1. five years from the Effective Date; or

 

  2. the expiration of the last to expire of the Sunrise Patents In Suit and the
Acterna Patents In Suit.

 

H. Effect of Expiration or Termination.

The following provisions shall survive any expiration or termination of this
Agreement:

1. any provision that plainly indicates it is intended to survive; and

2. Sections B (“Covenants Not To Sue”), E (“Representations, Warranties, and
Covenants”) F (“Releases”), I (“Confidentiality”), K (“No Admission of
Liability”), N (“Relationship of the Parties”) and 0 (“Governing Law And Dispute
Resolution”).

 

I. Confidentiality.

The Parties shall hold the terms of the settlement of the Litigation, including
the contents of this Agreement, in confidence except:

 

  1. with the prior written consent of the other Parties;

 

  2. to any governmental body having jurisdiction to call therefore; provided,
however, that prior to any such disclosure the disclosing Party shall notify the
non-disclosing Party and all Parties shall cooperate in good faith to prepare
the relevant disclosures with the goal of minimizing unnecessary disclosure to
the governmental body or to any other third parties except, pursuant to rules
and regulations of applicable securities laws, the Parties shall be entitled to
disclose information related to the Agreement if such information is required to
satisfy such rules and regulations;

 

  3. as otherwise may be required by law or legal process, including to legal
and financial advisors in their capacity of advising a Party in such matters;

 

11



--------------------------------------------------------------------------------

  4. during the course of litigation so long as the disclosure of such terms and
conditions are restricted in the same manner as is the confidential information
of other litigating parties and so long as (a) the restrictions are embodied in
a court-entered Protective Order and (b) the disclosing Party informs the other
Parties in writing at least ten (10) days in advance of the disclosure;

 

  5 in confidence to legal counsel, accountants, banks, financing sources and
their advisors solely in connection with complying with financial transactions
or legal reporting requirements; or

 

  6. in connection with any due diligence conducted by a third party in
accordance with a bona fide intent to acquire the interests of a party under the
Agreement; provided, however, that said third party represents in writing said
party to comply with the foregoing confidentiality provisions.

 

J. Notice. All notices required or permitted by this Agreement to be given to a
Party shall be in writing and shall be deemed to be duly given if hand delivered
or sent by overnight courier or mailed by certified or registered mail, return
receipt requested, provided that a copy is also sent by facsimile transmission,
in each case to the address set forth in the first recital paragraph of this
Agreement, and in each case marked “Attention: General Counsel.” A Party may
change the address to which such notice and communications shall be sent by
written notice to the other Party, provided that any notice of change of address
shall be effective only upon receipt.

 

K. No Admission of Liability. In entering into this Agreement, no Party makes
any admission of liability or wrongdoing regarding any factual or legal
allegation or claim asserted in the Litigation.

 

  1. Acterna and JDSU do not consent that:

 

  a. the Sunrise Patents In Suit are enforceable;

 

  b. any claim of the Sunrise Patents In Suit is valid; or

 

  c. Acterna or JDSU infringes any claim of the Sunrise Patents In Suit.

 

  2. Sunrise does not consent that:

 

  a. the Acterna Patents In Suit are enforceable;

 

  b. any claim of the Acterna Patents In Suit is valid; or

 

  c. Sunrise infringes any claim of the Acterna Patents In Suit.

 

  3. The Parties agree that the terms of this Agreement and the existence of
this Agreement do not accurately establish a reasonable royalty relating to any
of the Acterna Patents In Suit, Sunrise Patents In Suit, JDSU Patents, and
Sunrise Patents. No Party may use any term or condition of this Agreement or the
existence of this Agreement as evidence of a reasonably royalty relating to any
of the Acterna Patents In Suit, Sunrise Patents In Suit, JDSU Patents, and
Sunrise Patents.

 

12



--------------------------------------------------------------------------------

L. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties relating hereto all prior discussions among
the Parties and any prior agreements are merged herein and extinguished.

 

M. Time Of The Essence. All time limits stated in this Agreement are of the
essence to this Agreement.

 

N. Relationship Of The Parties. Nothing herein contained shall be construed to
constitute the Parties hereto as partners or as joint venturers, or either as an
employee or agent of the other.

 

O. Governing Law and Dispute Resolution. This Agreement shall be deemed to be a
contract made under the laws of the State of California and shall be governed by
and construed in accordance with the laws of California, as if all Parties were
residents of California. It shall be presumed that the Parties participated
equally in drafting this Agreement. The Parties agree to make good faith efforts
to first resolve any and all disputes, claims or controversies arising out of or
relating to this Agreement through an alternative dispute resolution forum,
mutually agreed among the parties. The Parties covenant that they will
participate in non-binding, alternative dispute resolution in good faith, and
they will share equally in its costs.

 

P. Headings. The headings in this Agreement are for the convenience of the
Parties only and shall not affect the meaning or interpretation of this
Agreement or any provisions thereof.

 

Q. Waiver. No waiver by a Party, whether expressed or implied, of any provision
of this Agreement, or of any breach or default thereof, shall constitute a
continuing waiver of such provision, breach or default or a waiver of any other
provision, breach or default of this Agreement.

 

R. Binding Agreement. Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the Parties, and their permitted
successors and assigns.

 

S. Invalid Or Unenforceable Clauses. In the event that any one or more of the
clauses contained in this Agreement shall be declared invalid or unenforceable
by a final order or judgment of any court, the Agreement shall be construed to
contain a modified version of such clause which reflects the intent of the
Parties to the maximum extent which is valid or enforceable. If such
modification is not reasonably practicable, then this Agreement shall be
construed as if it did not contain such invalid or unenforceable clause and
shall, in all other respects, remain in full force and effect.

 

T. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as an
instrument under seal as of the date and year first above written.

 

SUNRISE TELECOM INCORPORATED By:  

/s/ Kirk Williams

Name   Kirk Williams Title   Vice President, General Counsel & Secretary ACTERNA
LLC By:  

/s/ Peter L. Keeley

Name   Peter L. Keeley Title   Vice President & General Counsel JDS UNIPHASE
CORP. By:  

/s/ Christopher S. Dewees

Name   Christopher S. Dewees Title   Sr. Vice President & General Counsel

 

14



--------------------------------------------------------------------------------

Exhibit A

Pleading Caption As Is Appropriate

IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN THE PARTIES that Acterna, LLC
and Sunrise Telecom, Inc. hereby voluntarily dismiss, pursuant to Federal Rule
of Civil Procedure 41(a), without prejudice all claims brought against each
other. Each party is to bear their own costs and attorneys’ fees.

Signature Block and Proposed Order to Follow As Is Appropriate

 

15